Opinion issued December 6, 2007 









     





In The
Court of Appeals
For The
First District of Texas




NO. 01-06-00544-CR




ANDREW CLARENCE FORD, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 400th District Court
Fort Bend County, Texas
Trial Court Cause No. 41378






MEMORANDUM  OPINION

          We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Andrew Clarence Ford, on April 11, 2006, and signed a final judgment in this case
on April 13, 2006.  Appellant Ford did not file a motion for new trial, and therefore
the deadline for filing a notice of appeal was May 15, 2006, 30 days after sentencing,
plus an additional two days, because the thirtieth day after sentencing fell on a
weekend.  Tex. R. App. P. 4.1(a), 26.2(a)(1).
          Appellant filed a pro se notice of appeal on May 23, 2006, eight days after the
deadline.  Although the notice of appeal was filed within the 15-day time period for
filing a motion for extension of time to file notice of appeal, he did not move for an
extension of time.  See Tex. R. App. P. 26.3.
          An untimely notice of appeal fails to vest the appellate court with jurisdiction
to hear the case.  Slaton v. State, 981 S.W.2d 208, 209–10 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas v. State, 987
S.W.2d 605, 605–06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
          We therefore dismiss the appeal for lack of jurisdiction.
 
 
 
           All pending motions are denied as moot.
 

                                                             Elsa Alcala
                                                             Justice

Panel consists of Chief Justice Radack and Justices Alcala and Bland.

Do not publish. Tex. R. App. P. 47.2(b).